Citation Nr: 0713308	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  06-13 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

3.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1969 to May 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
in Wichita, Kansas which denied entitlement to TDIU.

The issues of increased ratings for PTSD and diabetes 
mellitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

The veteran is individually unemployable by reason of his 
service-connected disabilities. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 
(2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005).  In the instant case, the 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

The veteran is service-connected for PTSD, rated as 30 
percent disabling; diabetes mellitus, rated as 20 percent 
disabling; diabetic neuropathy of the right lower extremity, 
rated as 20 percent disabling; diabetic neuropathy of the 
left lower extremity; rated as 20 percent disabling; 
peripheral neuropathy of the right upper extremity, rated as 
10 percent disabling; peripheral neuropathy of the left upper 
extremity, rated as 10 percent disabling; tinnitus, rated as 
10 percent disabling; hypertension, rated as 10 percent 
disabling; and residuals of a right elbow injury, residuals 
of a left wrist fracture, residuals of a right wrist sprain, 
high frequency hearing loss, and impotency, all rated as non-
compensable.  

The veteran meets the schedular criteria as 5 of his 
disabilities have a common etiology, diabetes mellitus.  See 
38 C.F.R. § 4.16(a)(2).  Therefore, they are rated as one 
disability for TDIU purposes.  The overall combined rating 
for all service-connected disabilities is 80 percent.  
Therefore, the schedular criteria of 38 C.F.R. § 4.16(a) have 
been met. 

Thus, the issue is whether his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which 
permits the individual to earn a "living wage"). Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For the veteran to 
prevail in his claim for a total compensation rating based on 
individual unemployability, the record must reflect 
circumstances, apart from non-service-connected conditions, 
that place him in a different position than other veterans 
who meet the basic schedular criteria.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  The ultimate question is whether the veteran, in 
light of his service-connected disorders, is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The veteran is not employed.  He has a myriad of 
disabilities.  Significantly, the veteran also has a 
nonservice-connected terminal respiratory disorder.  A 
September 2005 letter from a VA physician indicated that the 
veteran's nonservice-connected pulmonary fibrosis had a poor 
prognosis.  It was difficult to predict the mortality, but he 
opined that it could be less than a year.  The veteran had 
exceeded this expectation, however, as also noted in this 
letter, he had very little exertional capacity and was on 
home oxygen.  Therefore, clearly the veteran is unemployable 
due to this nonservice-connected disability.  

However, the Board must also consider if his service-
connected disabilities, apart from the respiratory disorder, 
also render the veteran unemployable.  The Board finds that 
they also preclude him from securing or following a 
substantially gainful occupation.  

A June 2005 VA general medical examination revealed that the 
veteran's diabetes mellitus and the associated diabetic and 
peripheral neuropathies rendered the veteran able to walk 
only with difficulty, experiencing loss of coordination, and 
also experiencing loss of fine motor control.  

In July 2005, a VA psychiatric examination revealed that the 
veteran was cognitively intact with no psychotic 
manifestations.  However, a subsequent January 2006 VA 
examination indicated increased depression, anger levels, and 
frustration levels.  Regardless of the source of the 
increase, the symptoms are considered in conjunction with the 
service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  Also, the veteran indicated that he had 
increased bad dreams and a loss of faith.  It was noted that 
the veteran had developed a paranoia that he was being 
followed.  On examination, he was cognitively intact, however 
his affect was flat; his mood was anxious, agitated, and 
depressed; his judgment was impaired; and he was having 
paranoia/delusions.  In addition, the veteran displayed 
moderate obsessive or ritualistic behavior and was having 
panic attacks 5-7 time per week to the extent that he 
sometimes felt like he was having a heart attack.  The 
veteran and his wife agreed that he was no longer able to 
make appropriate decisions and was no longer able to use 
proper judgment in managing his finances.  The veteran did 
not report that he could not work due to PTSD.  The examiner 
noted that during periods of stress, he had decreased 
efficiency, productivity, reliability, and ability to perform 
work tasks.  The Board notes, at this juncture, that from the 
examination report as reflected by the information regarding 
panic attacks, the veteran's periods of increased stress were 
at this point constant.  

A January 2006 diabetes mellitus examination indicated that 
the veteran required a recent increase in his insulin regime 
and had severe diabetic peripheral neuropathy in the hands 
and feet with the severity being marked in the feet.  

A May 2006 VA outpatient note stated that the veteran was not 
employable due to his PTSD and his respiratory disorder which 
had worsened his PTSD symptoms.  

The veteran's VA chaplain also stated that it was his opinion 
that the veteran was unemployable due to his physical and 
emotional problems.  

The veteran is unemployed and has been for several years.  He 
has a myriad of significant service-connected disabilities as 
well as a nonservice-connected terminal respiratory 
disability, as previously stated, and other nonservice-
connected disabilities.

The veteran's work experience is as a banking service 
manager.  While the record indicates that the veteran has a 
Bachelor of Science degree in Electronic Technology, the 
Board believes that the veteran in this case has a very 
limited ability to perform work in his area of expertise due 
to his service-connected disabilities.  He is physically 
limited due to diabetes mellitus and its complications.  His 
PTSD renders him being in an almost perpetual state of panic 
and depression, and he and his wife agree that he is unable 
to manage his own finances.  He is more than likely precluded 
from all forms of substantially gainful employment due to 
these disabilities.  Certainly any employment requiring 
physical activity is precluded, and, due to his PTSD, 
sedentary employment is also impractical.  The veteran is to 
be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  
The Board is affording him reasonable doubt in this case.  
Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disabilities is 
warranted.


ORDER

Entitlement to TDIU is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

In the informal hearing presentation, disagreement was 
expressed with the February 2006 rating decision which denied 
increased ratings for PTSD and diabetes mellitus.  TDIU is 
being granted, but since the schedular rating is less than 
total, these issues are being returned to the RO for a 
statement of the case to be issued.  The failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

If the veteran is satisfied with the TDIU grant, he may 
indicate such to VA.  

Accordingly, this matter is REMANDED for the following 
actions:

The veteran should be sent a statement of the 
case as to the issues of entitlement to 
increased ratings for PTSD and diabetes 
mellitus in accordance with 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 19.29, 19.30.  If the 
veteran perfects his appeal by submitting a 
timely and adequate substantive appeal on 
this issue, then the claim should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


